Citation Nr: 1223066	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for reactive arthritis of the left knee.

2.  Entitlement to service connection for reactive arthritis of the right knee.

3.  Entitlement to service connection for reactive arthritis of the left foot.

4.  Entitlement to service connection for reactive arthritis of the right foot.

5.  Entitlement to service connection for reactive arthritis of the pelvic left (left hip).

6.  Entitlement to service connection for reactive arthritis of the pelvic right (right hip).

7.  Entitlement to service connection for reactive arthritis of the left ankle.

8.  Entitlement to service connection for reactive arthritis of the right ankle.

9.  Entitlement to service connection for reactive arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claims.  

In January 2012, a hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  At this hearing, the AVLJ asked the Veteran whether he was also raising the issue of service connection for any disability related to his torn meniscus.  The Veteran answered in the affirmative but then related this contention to his in-service knee aspiration, performed due to bilateral knee effusion.  Therefore, the RO should clarify whether the Veteran wishes to file a claim for service connection for a meniscus disability.  As any disability resulting from the Veteran's meniscus tear was not claimed by the Veteran or adjudicated by the RO, on a theory of aggravation or otherwise, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  It is referred to the AOJ for clarification and other appropriate action.  


FINDING OF FACT

The Veteran currently suffers from undifferentiated reactive arthritis and/or ankylosing spondylitis of the bilateral knees, bilateral hips, bilateral feet, bilateral ankles, and lower back that had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the left knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the right knee have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the left foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

4.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the right foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

5.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the pelvic left (left hip) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

6.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the pelvic right (right hip) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

7.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the left ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

8.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the right ankle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

9.  The criteria for entitlement to service connection for reactive arthritis and ankylosing spondylitis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for reactive arthritis and/or ankylosing spondylitis of the bilateral knees, bilateral hips, bilateral feet, bilateral ankles, and lower back.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran and his representative contend that he began having symptoms of reactive, generalized arthritis during service that developed into his currently diagnosed reactive arthritis and/or ankylosing spondylitis of the bilateral knees, bilateral hips, bilateral feet, bilateral ankles, and lower back.  See January 2012 hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is currently diagnosed with reactive arthritis and/or ankylosing spondylitis.  In a January 2012 statement, his private physician explained that the Veteran initially was treated for knee effusion in service, which was an obvious early manifestation of his spondyloarthropathy.  The Veteran's service treatment records show knee effusion treated with bilateral knee aspiration and a diagnosis of reactive arthritis.  See, e.g. July 1993 and February 1994 service treatment records.  A November 2006 treatment record from the Veteran's private physician shows diagnoses of reactive arthritis and undifferentiated spondyloarthropathy.  In the January 2012 statement, the physician explained that the Veteran's condition, initially diagnosed as reactive arthritis, has gradually become more consistent with a diagnosis of ankylosing spondylitis.  

The November 2006 treatment record and August 2007, October 2007, and January 2012 private physician statements also show uveitis, iritis, recurrent lower extremity inflammatory arthropathy, and chronic back pain and spasm.  The diagnosis of ankylosing spondylitis was supported by objective findings that the Veteran is Human Leukocyte Antigen (HLA)-B27 positive and has had sacroiliitis and shiny corners on his lumbosacral films and sacroiliac films.  In summary, the Veteran's private physician provided the opinion that the Veteran developed knee effusion while on active duty, which is an obvious early manifestation of his spondyloarthropathy, specifically either reactive arthritis or, given the development of his symptoms, ankylosing spondylitis.  See October 2007 and January 2012 private physician's statements.

In July 2007, the Veteran was provided with a VA examination and the examiner diagnosed reactive arthritis, as diagnosed by rheumatology, involving the sacroiliac joint, bilateral knees, bilateral ankles, and bilateral feet.  The examiner noted that the Veteran has a history of low back pain in service and left knee swelling and was diagnosed with inflammatory arthritis in 1993.  The July 2007 VA examiner provided the opinion that it is less likely than not that the Veteran's back, pelvic, knee, ankle, and foot problems were aggravated by in-service activity as reactive arthritis is a disease process that may fluctuate throughout the patient's life and may worsen over time, and the Veteran appeared to be relatively active until his disease process recently worsened.  However, as noted by the Veteran's representative at the January 2012 hearing, this is not the operative etiological issue in this case.  Rather, the question is whether the Veteran's disease was incurred in service which was not addressed by the VA examiner.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Reactive arthritis was not noted upon the Veteran's entrance into military service so he is presumed sound with respect to this disease at that time. 

The Veteran and his family have also testified to the continuous nature of his symptoms of joint pain since service, and they are competent to provide this testimony.  See Washington, 19 Vet. App. at 368.  The Board also finds that their statements are credible as they are consistent with each other and the other evidence of record.  See Gardin, 613 F.3d at 1379-1380; Caluza, 7 Vet. App. at 511.
 
Therefore, the greater weight of the evidence of record shows a diagnosis of reactive arthritis and/or ankylosing spondylitis, treatment and diagnosis of reactive arthritis in service, and a relationship between the diagnosis of reactive arthritis in service and the currently diagnosed reactive arthritis and/or ankylosing spondylitis. The Board is cognizant that the Veteran lacks a definite diagnosis as his physician stated that his symptoms are becoming more consistent with ankylosing spondylitis as opposed to reactive arthritis, but finds that, as explained by the physician, these diagnoses describe the same symptoms and are equally etiologically connected to the Veteran's treatment and diagnoses in service.  Therefore, although the Veteran's specific joint inflammation diagnosis may change over time as additional symptoms develop, the underlying service-connected condition is the same disorder with the same etiology.  See generally 38 C.F.R. § 4.13.  Therefore, service connection for reactive arthritis and ankylosing spondylitis of the bilateral knees, bilateral hips, bilateral feet, bilateral ankles, and lower back is warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for reactive arthritis and ankylosing spondylitis of the left knee is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the right knee is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the left foot is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the right foot is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the pelvic left (left hip) is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the pelvic right (right hip) is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the left ankle is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the right ankle is granted.

Service connection for reactive arthritis and ankylosing spondylitis of the lumbar spine is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


